242 S.W.3d 487 (2008)
C. Dewitt DONOVAN, et al., Appellant,
v.
LAS BRANDS, INC., et al., Respondent.
No. WD 67271.
Missouri Court of Appeals, Western District.
January 15, 2008.
Ronald K. Barker, Esq., Lee's Summit, MO, for Appellant.
James M. Warden, Esq., Overland Park, KS, for Respondents.
Before HOLLIGER, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
C. Dewitt Donovan appeals the grant of summary judgment in favor of defendants, LAS Brands and Associated Wholesale Grocers, on his claims for breach of contract, fraudulent misrepresentation, and negligent misrepresentation. Because Donovan failed to give defendants notice of breach and opportunity to cure, a contractual *488 condition precedent to bringing suit, summary judgment on his breach of contract claim was proper. Donovan did not establish that the defendants supplied false information in the projections for sales, profits, and markups, or in statements of future intent by an employee of LAS sufficient to sustain his claims of fraudulent misrepresentation and negligent misrepresentation. The balance of Donovan's claims as to misrepresentation are associated with the breach of contract and cannot be the basis for a tort action for fraudulent or negligent misrepresentation. Judgment affirmed. Rule 84.16(b).